

113 HR 3237 IH: Guard Appropriation Restoration During Shutdown Act
U.S. House of Representatives
2013-10-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3237IN THE HOUSE OF REPRESENTATIVESOctober 2, 2013Mr. Stutzman introduced the following bill; which was referred to the Committee on AppropriationsA BILLTo amend the Pay Our Military Act to provide funds for the operations of the National Guard.1.Short titleThis Act may be cited as the Guard Appropriation Restoration During Shutdown Act or GARDS Act.2.Continuing appropriations to cover National Guard personnel and operational costsSection 2 of the Pay Our Military Act (HR 3210 of the 113th Congress) is amended—(1)in subsection (a)(1), by inserting before the semicolon the following: or, in the case of members of the National Guard, who perform inactive-duty training or other service during such period for which the members would otherwise be entitled to pay and allowances;(2)in subsection (a)(2), by inserting before the semicolon the following: or, without regard to any such determination, are civilian personnel of the National Guard, including military technicians (dual status); and(3)by redesignating subsection (b) as subsection (c) and inserting after subsection (a) the following new subsection:(b)National Guard operationsThere are hereby appropriated for fiscal year 2014, out of any money in the Treasury not otherwise appropriated, for any period during which interim or full-year appropriations for fiscal year 2014 are not in effect, such sums as are necessary to provide for the operation and maintenance of the National Guard, including necessary sums to prevent any interruption or delay in the performance by the National Guard of domestic disaster relief and recovery operations..